Ur

IC (a Document 3 Filed 07/12/21 Pagelof6é PagelID5
/
| TN, ae

cLedk US DISTRICT COURT
NORTHERN DIST. OF TX

UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF TEXAS ree

2021 JUL 12 PM &: 30
DEPUTY cLERK_____ WW)

Terrell Rayshawn Hughes
Plaintiff

Civil Action No.

" $-21Cy1611.4
CITY OF DENISON et al
Defendant

Address: 300 West Main Street P.O Box 347 Denison Texas 75021

COMPLAINT:
| Terrell Hughes request removal of Cause Number: T1025152 to federal court and give this court
jurisdiction over this matter due to Civil Rights violations of 1983 in the municipal Court of
Denison
Dart Cherokee Basin Operating Co. v. Owens, 574 U.S._ (2015)., The removal Statue 28 U.S.C.
§1446 requires only a “short and plain statement of the ground for removal.,

Short Plain statement
The City of Denison Municipal court (Donald M. Banman) and its Prosecution (Britton Brooks) has
violated my god given constitutional rights and has maliciously intended to prosecute me after
multiple errors on their part. They have failed to respond to motions and affidavits and violated
my 6" amendment right. Every document that | have sent for the past 6 to 7 years have been
disregarded by prejudice without examining the facts. On July 2, 2021, | was summoned to court
under direct duress and coercion to Denison Municipal court called to check in via video chat and
in person and no one was there except the clerk. | told her to have someone to Certify my right to
subrogation as she told me she did not know what Subrogation is and told me she could only set
another court date. | stated that | do not consent wrote on the document that was sent and left
about a week later | receive a Threating and disturbing summon to appear Aug 11, 2021. | have
challenged the jurisdiction of Denison court, and they have failed to respond and certify my right
to subrogation and is attempting to continue after jurisdiction has been challenged. Which
deprives me of my constitutional rights. 18 U.S. Code§ 242 Deprivation of rights under Color of
law. In this said cause number there was no consent given at any time to the Denison police
department which violates my fourth amendment as well. | Terrell Hughes am the only injured
party. The date of this offense is Feb. 25,2014 and was not settled then due to judicial errors and
has been preventing me from my right to Travel. | have researched extensively the organic laws of
the united states of America, including more than two hundred years of American case law (i.e.,
common law), and now | affirm that | have secured the UNALIENABLE and FUNDAMENTAL,
UNRESTRICTED and UNREGULATED RIGHT TO TRAVEL upon both the public walkways and the
highways, and transport my personal and allodial property, duly conveyed, unhindered by ANY

 
Case 3:21-cv-01611-G-BH Document3 Filed 07/12/21 Page2of6 PagelD 6

private, corporate or statutory law, or Department of Motor Vehicles (DMV) regulation or so called
requirement. This unalienable right to travel is guaranteed by the 9" and 10° Amendments of the
organic Constitution of the United States of America (1789) and Bill of Rights (1791) and upheld by
many court decisions in the support of that right. | now explicitly RESERVEM ASSERT and DEFEND
that right.

| believe this court has the power to decide this case and has jurisdiction over this lawsuit since
my rights were violated in so many ways. | wish to be compensated for the damages assessed in
the counterclaim- 1,000,000. (One Million US Dollars) per third party Defendant, per count, per
violation, per occurrence, Original Copies of all videos. Fingerprinted removed from the system in
Denison. And paid in U.S Dollars

COUNTERCLAIM
THE FOLLOWING DAMAGES HAVE BEEN ASSESSED AGAINST YOU SHOULD YOU FAIL TO MEET THE
REQUIREMENTS BY LAW OR FAIL TO RESPOND, FAILURE TO RESPOND IS AN ADMISSION OF GUILT,

1. Failure to state a claim upon which relief can be granted-
1,000,000. (One Million US Dollars) per third party Defendant, per
count, per violation, per occurrence

2. Failure to respond- 1,000,000. (One Million US Dollars) per third
party Defendant, per count, per violation, per occurrence

3. Default by non-response or incomplete response- 1,000,000. (One
Million US Dollars) per third party Defendant, per count, per
violation, per occurrence

4. Constitutional Violations- 1,000,000. (One Million US Dollars) per
third party Defendant, per count, per violation, per occurrence

5. Abuse of Authority- 1,000,000. (One Million US Dollars) per third
party Defendant, per count, per violation, per occurrence

6. Denial of Due process- 1,000,000. (One Million US Dollars) per
third party Defendant, per count, per violation, per occurrence

7. Unlawful Arrest- 1,000,000. (One Million US Dollars) per third party
Defendant, per count, per violation, per occurrence

8. Trespassing- 1,000,000. (One Million US Dollars) per third party
Defendant, per count, per violation, per occurrence

9. Conspiracy to Defraud- 1,000,000. (One Million US Dollars) per
third party Defendant, per count, per violation, per occurrence

10. False imprisonment- 1,000,000. (One Million US Dollars) per third
party Defendant, per count, per violation, per occurrence

11. Civil rights Violation 1983- 1,000,000. (One Million US Dollars) per
Case 3:21-cv-01611-G-BH Document3 Filed 07/12/21 Page 3of6 PagelD 7

12.

13.

14.

15.

16.

17.

18.

19.

20.

Zs

third party Defendant, per count, per violation, per occurrence

Abuse of power- 1,000,000. (One Million US Dollars) per third
party Defendant, per count, per violation, per occurrence

Abuse of Process- 1,000,000. (One Million US Dollars) per third
party Defendant, per count, per violation, per occurrence

Coercion- 1,000,000. (One Million US Dollars) per third party
Defendant, per count, per violation, per occurrence

Malicious intent to prosecute- 1,000,000. (One Million US Dollars)
per third party Defendant, per count, per violation, per occurrence

Deprivation of rights 18 U.S.C§ 242- 1,000,000. (One Million US
Dollars) per third party Defendant, per count, per violation, per
occurrence

cruel and unusual treatment- 1,000,000. (One Million US Dollars)
per third party Defendant, per count, per violation, per occurrence

mental and emotional injuries- 1,000,000. (One Million US Dollars)
per third party Defendant, per count, per violation, per occurrence

Unwarranted search and seizure- 1,000,000. (One Million US
Dollars) per third party Defendant, per count, per violation, per
occurrence

Racial Profiling- 1,000,000. (One Million US Dollars) per third party
Defendant, per count, per violation, per occurrence

Failure to pay Counterclaim in full within (30) Thirty Calendar Days
of Default as contained herein. $1,000,000.00 (One Million US
Dollars), per day, and interest of 1.5 % per month compounded daily for the
first (30) Thirty Days from the date of default. After (30) Thirty Days
beginning on the (31st) Thirty first Day after Default, the penalties
for Failure to pay will increase by $5,000,000.00 (Five Million Us Dollars
Per Day) for each calendar day that this counterclaim is not paid in full,
including interest. After (90) calendar days of the date of Default,
the penalties for Failure to Pay Counterclaim will increase by
$10,000,000.00 (Ten Million US Dollars) per calendar day, that the
Counterclaim is not paid in full, plus interest as indicated herein. All
Claims are stated in US Dollars which means that a US Dollar will be

defined, for the purposes of this counterclaim as, a One Ounce

 
Case 3:21-cv-01611-G-BH Document3 Filed 07/12/21 Page4of6 PagelD 8

Silver coin of .999 fine silver, or the equivalent par value as
established by law or the exchange rate as set by the US Mint,
whichever is the higher amount, for a certified One Ounce Silver
Coin (US Silver Dollar) at the time of the first day of default as
outlined herein. If the claim is to be paid in Federal Reserve Notes
or other certified funds, these funds will only be accepted at Par
Value as indicated above. Punitive damages will be assessed as seven
(7) times the original number of damages. Punitive damages will be

added to the original number of damages.

Date [ Valacal

Signature “Te rll a=

 

Print Name wire l! Pan Shuw Hue he S
I a i
Address PO G FeKy son Ra st looy
City, State, Zip [Ulla ‘S T ¥ 15 RAE
Telephone | 4-74 -653%

 

 
Case 3:21-cv-01611-G-BH Document3 Filed 07/12/21 Page5of6 PagelID9

CITY OF DENISON |
SSS

Municipal Court °

300 West Main Street 7) rH SOR

P.O. Box 347 TEXAS
Denison, TX 75021

 

9(0)3.465.2720 | Phone

NOTICE OF COURT HEARING BY TELEPHONE CONFERENCE
www.cityofdenison.com

DOCKET/CITATION NO: 1400009977 / T1025152
VIOLATION: POSSESSION OF DRUG PARAPHERNALIA(MINOR)
DATE OF OFFENSE: February 25, 2014

TODAY’S DATE: July 2, 2021

STATE OF TEXAS
vs.
HUGHES, TERRELL RAYSHAWN

On March 13, 2020, the Supreme Court of Texas and Court of Criminal Appeals issued the First Emergency Order
Regarding the COVID-19 State of Disaster and authorized all courts in Texas in any case - civil or criminal -
without a participant’s consent to conduct any hearing or court proceeding remotely through teleconferencing,
video conferencing, or other means. In light of the COVID-19 pandemic and the recommendation that gatherings
of more than 10 people shall be avoided, this Court will conduct your hearing by teleconference in order to
advance the public health goal of limiting face-to-face meetings (also called “social distancing”) to slow the spread
of the coronavirus. The call-in information to participate in your hearing scheduled for August 11, at 09:30 AM, is

 

 

as follows:

Call in Number: 1-346-248-7799 OR

Web link(s): Judge https://txcourts.zoom.us/j/XXXXXXXXXXX
Prosecutor https://us0O2web.zoom.us/j/89543752275

Meeting ID: 895 4375 2275

You will need to have an electrionic device such as cell phone, tablet, laptop, or a computer to connect with the
Judge or Prossecutor during your hearing. If you are unable to connect please call the Court office 903-464-4448.

Once you connect to the meeting, you will be put into a “waiting room” for online hearings. All defendants will
wait here until their case is called, at which time you wili be automatically pulled into the virtual courtroom.

Donald M. Banman
Presiding: Judoé When you are pulled into the hearing with the Judge or the Prosecutor be sure to unmute your phone by
- - using *6. You do not need to do anything else — do not exit this room. Wait time could be up to an hour.
Brett L. Evans
Alternate Judge If you have any questions regarding this notice, please feel free to contact the Municipal Court (903) 464-4448.
Britton Brooks
Prosecutor
Fine Amount: $567.50
J. Eric Newton
City Marshal

SENT BY MAIL TO DEFENDANT ON July 2, 2021.

TERRELL RAYSHAWN HUGHES

Ag10 Ferausen Ral ,

DALLAS, TX 75228

 

Moving Povrwavra. Kicking Back.

 
 

ee oe O Bage'a'21-cv-01611-G-BH Boclin& Py ERB: page 6 of 6

PagelD 10

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papef$ as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS - - DEFENDANTS , (
Feel Raytaun Huspes tue Clty OF Den ,'syy
(b) County of Residence of First Listed Plaintiff Dy i a > County of Residence of First Listed Defendant le SN
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)
NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF

THE TRACT OF LAND INVOLVED.

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)

 

 

 

 

 

 

 

 

 

    
 

 

 

 

 

 

 

 

 

 

Il. BASIS OF JURISDICTION (Place an “x” in One Box Only) Ui. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintif
(For Diversity Cases Only) and One Box for Defendant)
| 1 U.S. Government 3 Federal Question PT, DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 | 1 Incorporated or Principal Place CL) 4
of Business In This State
{]2. U.S. Government (4 Diversity Citizen of Another State O 2 [J 2 Incorporated and Principal Place fos Os
Defendant (Indicate Citizenship of Parties in Item IT1) of Business In Another State
Citizen or Subject of a [13 (2) 3 Foreign Nation [L]« [Je
Foreign Country
IV. NATURE OF SUIT (Ptace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY | 1625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane C 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | ]690 Other 28 USC 157 = 3729%a))
140 Negotiable Instrument Liability Cl 367 Health Care/ 400 State Reapportionment
150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent a 450 Commerce
152 Recovery of Defaulted Liability C 368 Asbestos Personal 835 Patent - Abbreviated |A60 Deportation
Student Loans 340 Marine Injury Product New Drug Application A 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
C 153 Recovery of Overpayment Liability ERSONAL PROPERTY LABOR | | 880 Defend Trade Secrets wl 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[| 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act 485 Telephone Consumer
[ ] 190 Other Contract Product Liability [] 380 Other Personal | 720 Labor/Management 8) Protection Act
195 Contract Product Liability 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury Cc 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI ] 890 Other Statutory Actions
[REAL PROPERTY | CG | PRISONER PETITIONS | _|790 Other Labor Litigation 865 RSI (405(g)) 891 Agricultural Acts
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement | 893 Environmental Matters
220 Foreclosure 441 Voting 463 Alien Detainee Income Security Act FEDERAL TAX SUITS 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations 530 General [| 871 IRS—Third Party 899 Administrative Procedure
290 All Other Real Property [_] 445 Amer. w/Disabilitics -[/_] 535 Death Penalty | IMMIGRATION _| 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
| 446 Amer. w/Disabilities - 540 Mandamus & Other 465 Other Immigration | 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
| _] 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place “X” in One Box Only)
ee Removed from
State Court

1 Original
a Proceeding

VI. CAUSE OF ACTION

VII. REQUESTED IN
COMPLAINT:

Civi\

 

(] CHECK IF THIS

Cc] 3. Remanded from
Appellate Court

IS A CLASS ACTION

UNDER RULE 23, F.R.Cv.P.

VIL. RELATED CASE(S)

O 4 Reinstated or Cc 5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

C Qinnes af 1465
Brief description of cause: . ‘
: Depevativn OF RIXWtS

Reopened

DEMAND $

3), 000,000

Transfer

6 Multidistrict
Litigation -

8 Multidistrict
Litigation -
Direct File

CHECK YES only if demanded in ‘one

JURY DEMAND:

 

Yes

No

 

 

(See instructions):
IF ANY JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
